DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed August 29, 2022 is acknowledged. Claim 4 has been cancelled. Claims 1, 7, 9 and 22 have been amended. Non-elected Species, Claims 11-16, 18-19 and 25 have been withdrawn from consideration. Claims 1-3, 5-32 are pending.  
However, Claim 31 and 32 recite: “a discontinuous portion of the patterned layer”. 
The discontinuous patterned layer, or segmented rings, directs to non-elected Species, as shown in FIG. 8B, 
Therefore, claims 31-32 are effectively withdrawn from consideration.   

Action on merits of elected Species 3, claims 1-3, 5-10, 17, 20-24 and 26-30 follows.
With abundance of caution, action of merits of claims 31-32 are also included. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites: the semiconductor device of claim 1, wherein the patterned layer is embedded within the passivation structure.
However, amended claim 1 has already claimed: “a patterned layer that is within the passivation structure”.   
Therefore, claim 2 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 17, 20-24, 26-27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATO (JP. 2002231944) of record.
With respect to claim 1, SATO teaches a semiconductor device as claimed including: 
a drift region (22); 
an active region comprising a portion of the drift region (22); 
an edge termination region in the drift region (22) and arranged along a perimeter of the active region; 
a passivation structure on the edge termination region, the passivation structure comprising a first passivation layer (26) on the drift region (22), a second passivation layer (33) on the first passivation layer (26), and a third passivation layer (35) on the second passivation layer (33); and 
a patterned layer (27) that is within the passivation structure, wherein at least a portion of the second passivation layer (33) and at least a portion of the third passivation layer (35) are conformal to at least a portion of the patterned layer (27). (See FIG. 1). 

With respect to claim 2, As best understood by Examiner, the patterned layer (27) of SATO is embedded within the passivation structure.  
With respect to claim 3, the patterned layer (27) of SATO comprises polysilicon.  
With respect to claim 5, the patterned layer (27) of SATO is arranged between the first passivation layer (26) and the second passivation layer (33).  
With respect to claim 6, the second passivation layer (33) of SATO forms at least one protrusion that is registered with at least one portion of the patterned layer (27).  
With respect to claim 7, the at least one protrusion of the second passivation layer (33) of SATO extends into the third passivation layer (35).  
With respect to claim 8, the at least one protrusion of SATO comprises a plurality of protrusions and a top surface of the third passivation layer (35) is planar in at least some portions of the passivation structure.  
With respect to claim 9, the passivation structure of SATO further comprises a fourth passivation layer (resin seal, not shown) that is on the third passivation layer (35), and the top surface of the third passivation structure (35) forms an interface with the fourth passivation layer. 
With respect to claim 10, the edge termination region of SATO further comprises a plurality of guard rings (25) in the drift region (22); and 
the at least one portion of the patterned layer (27) is registered with an individual guard ring of the plurality of guard rings (25).    

With respect to claim 17, the patterned layer (27) of SATO forms at least one continuous ring around a perimeter of the active region.  
With respect to claim 20, the drift region (22) of SATO comprises silicon carbide (SiC).  
With respect to claim 21, the active region of SATO comprises a silicon carbide (SiC) metal-oxide-semiconductor field-effect-transistor (MOSFET).  
 
With respect to claim 22, SATO teaches a semiconductor device as claimed including: 
a drift region (22); 
an active region comprising a portion of the drift region (22); 
an edge termination region in the drift region (22) and arranged along a perimeter of the active region; and 
a passivation structure on the edge termination region, wherein a passivation layer (33) of the passivation structure forms at least one protrusion that partially extends into an additional passivation layer (35) of the passivation structure, and at least a protrusion of the additional passivation layer (33) is conformal to the at least one protrusion. (See FIG. 1). 

With respect to claim 23, the at least one protrusion of SATO forms at least one protrusion ring around the perimeter of the active region.   
With respect to claim 24, the at least one protrusion ring of SATO is continuous around the perimeter of the active region.   
With respect to claim 26, the at least one protrusion of SATO comprises a plurality of protrusions; 
the passivation layer (33) forms a plurality of recesses in between adjacent protrusions of the plurality of protrusions; and 
portions of the additional passivation layer (35) extend into each recess of the plurality of recesses. 

With respect to claim 27, at least a portion of a top surface of the additional passivation layer (35) that is opposite the plurality of recesses of SATO is planar.  
With respect to claim 29, the semiconductor device of SATO further comprising a patterned layer (27) in the passivation structure and the patterned layer (27) is registered with the at least one protrusion.  
With respect to claim 30, the patterned layer (27) of SATO comprises polysilicon.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over SATO ‘944 as applied to claim 27 above, and further in view of KAWAKAMI et al. (WO 2015104900) of record.
SATO teaches the semiconductor device as described in claim 27 above including the plurality of recesses, wherein the plurality of recesses comprises a first recess and a second recess; the first recess is arranged closer to an outside edge of the edge termination region than the second recess.  
Thus, SATO is shown to teach all the features of the claim with the exception of explicitly disclosing the first recess comprises a width that is larger than a width of the second recess. 
However, KAWAKAMI teaches a semiconductor device including: a plurality of recesses, wherein the plurality of recesses comprises a first recess and a second recess; 
the first recess is arranged closer to an outside edge of the edge termination region than the second recess; and  
the first recess comprises a width that is larger than a width of the second recess. (See FIG. 2).

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the first recess of SATO having the width that is larger than the width of the second recess as taught by KAWAKAMI to achieve small size, high withstand voltage and high reliability.  

With abundance of caution, Claims 31-32 are is rejected under 35 U.S.C. 103 as being unpatentable over SATO ‘944 as applied to claim 29 above, and further in view of TARUI et al. (U.S Pub. No. 2010/0289110) of record.
With respect to claim 31, SATO teaches the semiconductor device as described in claim 29 above including: the at least one protrusion comprises a plurality of protrusions, wherein the patterned layer (27) in the passivation structure and the patterned layer (27) is registered with the at least one protrusion.  
Thus, SATO is shown to teach all the features of the claim with the exception of explicitly disclosing patterned layer being discontinuous, hence discontinuous portion. 
However, TARUI teaches a semiconductor device including a patterned layer (11) in a passivation structure (12), wherein the patterned layer (11) comprising a discontinuous portion (11A) of the patterned layer (11) embedded in the passivation layer (12) of the passivation structure. 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the patterned layer of SATO having discontinuous portion as taught by TARUI to ensure a desired breakdown voltage characteristic.
Since the pattern layer are discontinuous, in view of TARUI, the discontinuous portion of the patterned layer (27) is registered with each protrusion of the plurality of protrusions.    

With respect to claim 32, the edge termination region of SATO comprises a plurality of guard rings (25) in the drift region (22); and 
in view of TARUI, a discontinuous portion of the patterned layer is registered with an individual guard ring of the plurality of guard rings.
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/            Primary Examiner, Art Unit 2829